Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                         Illinois Official Reports                          the accuracy and
                                                                            integrity of this
                                                                            document
                                Supreme Court                               Date: 2020.11.02
                                                                            10:44:49 -06'00'



                          People v. Smith, 2019 IL 123901




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. STEVIE
Court:               SMITH, Appellee.—THE PEOPLE OF THE STATE OF ILLINOIS,
                     Appellant, v. JERRY BROWN, Appellee.



Docket Nos.          123901, 123902 cons.



Filed                September 19, 2019



Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Michele M. Pitman, Judge, presiding.



Judgment             No. 123901, Reversed.
                     No. 123902, Reversed and remanded.



Counsel on           Kwame Raoul, Attorney General, of Springfield (David L. Franklin,
Appeal               Solicitor General, and Michael M. Glick and Erin M. O’Connell,
                     Assistant Attorneys General, of Chicago, of counsel), for the People.

                     James E. Chadd, State Appellate Defender, Patricia Mysza, Deputy
                     Defender, and Christopher Kopacz, Assistant Appellate Defender, the
                     Office of the State Appellate Defender, of Chicago, for appellee Jerry
                     Brown.
                               Christopher Cronson and Brett Cronson, of Cronson & Cronson, Ltd.,
                               of Waukegan, for other appellee.



     Justices                  JUSTICE THEIS delivered the judgment of the court, with opinion.
                               Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, and
                               Burke concurred in the judgment and opinion.
                               Justice Neville took no part in the decision.



                                               OPINION

¶1        Following simultaneous but severed bench trials in the circuit court of Cook County,
      defendants Stevie Smith and Jerry Brown were convicted of robbery and aggravated battery of
      a senior citizen in which defendants caused great bodily harm. In separate appeals, the appellate
      court vacated defendants’ convictions for aggravated battery of a senior citizen under one-act,
      one-crime principles. People v. Brown, 2018 IL App (1st) 151311-B; People v. Smith, 2018 IL
      App (1st) 151312-B. For the following reasons, we reverse the judgments of the appellate
      court.

¶2                                          BACKGROUND
¶3        Defendants were charged by indictment with first degree felony murder predicated on
      robbery (720 ILCS 5/9-1(a)(3) (West 2008)), aggravated battery of a senior citizen (id. § 12-
      4.6(a)), robbery (id. § 18-1(a)), and several counts of aggravated battery (id. § 12-4(a), (b)(8),
      (b)(10)).
¶4        The evidence at trial established that on the morning of November 16, 2009, William
      Burtner, a 65-year-old veteran, was attacked while attempting to deposit money at the A.J.
      Smith bank in Midlothian, Illinois. Burtner, in his role as the commander of the Veterans of
      Foreign Wars (VFW) post, was responsible for making the deposits on behalf of the VFW.
      That morning, he was walking toward the bank entrance, carrying multiple deposit bags with
      $2100 in cash and a cigar box containing cash and checks from a fundraiser held the previous
      night.
¶5        A bank teller saw Burtner, a regular customer, walking toward the entrance with the deposit
      bags in hand. She saw a man in a hooded sweatshirt walk quickly behind him. After briefly
      losing sight of both men as they passed behind a wall, she saw the hooded man run in the
      opposite direction, carrying something in his hands. The man, later identified as defendant
      Smith, got into the passenger seat of a black car driven by codefendant Brown, and the car
      sped off.
¶6        A bank employee found Burtner lying on the ground by the front entrance, taking labored
      breaths, and grabbing his left side. Burtner told her that he had been punched in the side and
      asked her to retrieve the cigar box, which was on the ground. Burtner later told a paramedic
      that he fell after being hit from behind. At the hospital, Burtner complained of left side pain,


                                                  -2-
       difficulty breathing, and two bruised knees. X-rays taken at that time did not reveal broken
       ribs.
¶7          Meanwhile, after a high-speed police chase, the black car crashed and came to a stop.
       Defendants ran in opposite directions. Police found defendant Brown minutes later hiding
       underneath a car. During a custodial search, police recovered $1200 in cash from defendant
       Brown’s pocket; they also recovered the A.J. Smith bank deposit bags and money from inside
       the car. DNA evidence from blood samples taken from the car was linked to defendant Smith.
¶8          Three days after the incident, Burtner died. Following an autopsy, the medical examiner’s
       opinion was that the cause of death was a heart attack and that the assault was a significant
       contributing factor because it stressed Burtner’s already weakened cardiovascular system.
       Burtner had heart disease, had two prior heart attacks, and suffered from lung cancer. The
       internal examination revealed three broken ribs on Burtner’s left side and hemorrhaging on the
       left chest wall consistent with being punched. It was the medical examiner’s opinion that the
       injuries were no more than four days old.
¶9          The trial court acquitted defendants on the felony murder charge but convicted them of
       robbery and aggravated battery of a senior citizen in which they caused great bodily harm, after
       merging the other aggravated battery counts. The court also found that consecutive sentences
       were warranted by the nature of the crimes and defendants’ lengthy criminal histories. Smith
       was sentenced to 12 years for robbery and 6 years for aggravated battery of a senior citizen.
       Brown was sentenced to 15 years for robbery and 7 years for aggravated battery of a senior
       citizen.
¶ 10        On appeal, defendants argued for the first time that their convictions for aggravated battery
       of a senior citizen violated the one-act, one-crime rule because they were predicated on the
       same conduct as the robbery conviction. In each case, under a plain-error analysis, the appellate
       court agreed, finding that the evidence demonstrated that defendants committed one single
       physical act—a punch to Burtner’s left side. The court found that the single punch became “the
       basis for the aggravated battery conviction, and as the element of force for the robbery
       conviction.” People v. Brown, 2017 IL App (1st) 151311-U, ¶¶ 22, 25, vacated by No. 123080
       (Ill. Mar. 21, 2018) (supervisory order); People v. Smith, 2017 IL App (1st) 151312, ¶¶ 22, 25,
       vacated by No. 123082 (Ill. Mar. 21, 2018) (supervisory order). Accordingly, the court vacated
       defendants’ convictions for aggravated battery of a senior citizen. Brown, 2017 IL App (1st)
       151311-U, ¶ 25; Smith, 2017 IL App (1st) 151312, ¶ 27.
¶ 11        Subsequently, this court issued supervisory orders in each case directing the appellate court
       to reconsider its decision in light of People v. Coats, 2018 IL 121926. On remand, the appellate
       court found Coats distinguishable and reiterated its conclusions that there was no evidence of
       a separate physical act to support both convictions. Brown, 2018 IL App (1st) 151311-B, ¶¶ 26-
       28; Smith, 2018 IL App (1st) 151312-B, ¶¶ 26-28. We allowed the State’s petitions for leave
       to appeal (Ill. S. Ct. R. 315 (eff. July 1, 2018)) and consolidated the cases for review.

¶ 12                                           ANALYSIS
¶ 13       The sole issue in this appeal involves the application of the one-act, one-crime rule, which
       was established by this court in People v. King, 66 Ill. 2d 551 (1977), and reaffirmed in People
       v. Rodriguez, 169 Ill. 2d 183 (1996). The one-act, one-crime rule prohibits convictions for



                                                   -3-
       multiple offenses that are based on precisely the same physical act. Coats, 2018 IL 121926,
       ¶ 11 (citing King, 66 Ill. 2d at 566).
¶ 14       Initially, we note that both defendants forfeited their claims by failing to raise this issue in
       the trial court. See People v. Enoch, 122 Ill. 2d 176, 186 (1988). As the State recognizes,
       however, plain errors affecting substantial rights may be reviewed on appeal. Ill. S. Ct. R.
       615(a) (eff. Jan. 1, 1967). An alleged one-act, one-crime violation is reviewable under the
       second prong of the plain-error doctrine because it affects the integrity of the judicial process.
       Coats, 2018 IL 121926, ¶ 10. Although the one-act, one-crime rule is not of constitutional
       dimension, its purpose is to prevent the prejudicial effect that could result in those instances
       where more than one offense is carved from the same physical act. See People v. Artis, 232 Ill.
       2d 156, 164-68 (2009). Under plain-error review, we begin by determining whether any error
       occurred. People v. Herron, 215 Ill. 2d 167, 187 (2005).
¶ 15       In considering whether a violation of the rule has occurred, we must first determine whether
       a defendant’s conduct consisted of a single physical act or separate acts. Coats, 2018 IL
       121926, ¶ 12. Multiple convictions are improper if they are based on precisely the same
       physical act. If, however, the defendant’s conduct is based on more than one physical act, the
       court then proceeds to the second step, determining whether any of the offenses are lesser-
       included offenses. Id. If not, then multiple convictions are proper. Id. Whether a violation of
       the rule has occurred is a question of law that is reviewed de novo. Id.

¶ 16                                        Defendants’ Conduct
¶ 17       In this case, the appellate court concluded that the robbery offense and the aggravated
       battery of a senior citizen offense were based on the same physical act: a single punch to
       Burtner’s left side. The court reasoned that the evidence at trial showed a “single punch was
       used as the basis for the aggravated battery conviction and as the element of force for the
       robbery conviction.” Smith, 2018 IL App (1st) 151312-B, ¶ 22; Brown, 2018 IL App (1st)
       151311-B, ¶ 22. Focusing on the single punch, the appellate court held that convictions for the
       two offenses violated one-act, one-crime principles. Smith, 2018 IL App (1st) 151312-B, ¶ 25;
       Brown, 2018 IL App (1st) 151311-B, ¶ 25.
¶ 18       The State argues that this interpretation negates the taking of the property as a separate act
       of wrongful conduct that supported the robbery offense. As we have previously articulated, the
       definition of an “act” for purposes of this analysis is simply “any overt or outward
       manifestation which will support a different offense.” King, 66 Ill. 2d at 566; see Rodriguez,
       169 Ill. 2d at 188. Additionally, we have explained that a person can be guilty of two offenses
       when a common act is (1) part of both offenses or (2) part of one offense and the only act of
       the other offense. Coats, 2018 IL 121926, ¶ 15; Rodriguez, 169 Ill. 2d at 188.
¶ 19       To illustrate, we set out several examples in Coats where multiple convictions were proper.
       2018 IL 121926, ¶ 16. In those illustrated cases, both offenses involved a common act that
       served as the basis for both convictions, but one offense involved an additional act not required
       for the other offense. Since the common act was only part of one offense and the sole act of
       the other offense, the two offenses were not carved from precisely the same physical act. See,
       e.g., People v. McLaurin, 184 Ill. 2d 58, 105 (1998) (multiple convictions for intentional
       murder and home invasion were proper because, although they both involved the act of setting
       the fire, the additional act of entering the dwelling of the victim was a separate act supporting


                                                    -4-
       the home invasion); People v. Tate, 106 Ill. App. 3d 774, 778-79 (1982) (the wound inflicted
       on a victim could serve both as the bodily harm to satisfy the aggravated battery conviction
       and the injury to satisfy the home invasion conviction where home invasion also involved an
       unlawful entry).
¶ 20       Applying these principles to the present case, the evidence at trial established that Burtner
       had possession of the bank bags. Defendant Smith, for whom defendant Brown was
       accountable, punched Burtner in the side. Burtner fell to the ground. Defendant Smith then
       took the bank bags from Burtner’s person or his presence. Accordingly, defendant’s conduct
       included two separate physical acts—the punch and the taking of the property.
¶ 21       Our task then is to determine how many offenses can be carved from defendants’ culpable
       conduct. In order to ascertain the answer, we look to the proscribed conduct as charged in both
       offenses. The charge of aggravated battery of a senior citizen alleged that defendants caused
       great bodily harm to Burtner by striking him about the body. The charge of robbery alleged
       that defendants took money from Burtner’s person or presence by force or by threatening the
       imminent use of force.
¶ 22       The punch supported the aggravated battery conviction and served as the force necessary
       to effectuate the robbery. Nevertheless, the use of force was only part of the wrongful conduct
       of the robbery offense. Robbery is a compound offense; it includes both a taking and an act of
       force or threat of force. 720 ILCS 5/18-1(a) (West 2008) (“A person commits robbery when
       he takes property *** from the person or presence of another by the use of force or by
       threatening the imminent use of force.”); People v. Dennis, 181 Ill. 2d 87, 103 (1998) (robbery
       ends when force and taking have ceased). A taking entails depriving a person of property.
       People v. Banks, 75 Ill. 2d 383, 389 (1979). A deprivation has been defined to mean to take
       away, to appropriate, or to dispossess the owner, and it involves a substantial interference with
       property rights. Id. (applying Webster’s Third New International Dictionary (1971) and
       Black’s Law Dictionary (rev. 4th ed. 1968) definitions).
¶ 23       As charged, defendants “took United States currency from the person or presence of
       [Burtner].” That conduct, combined with the additional allegations that they did so by force,
       set out the conduct elements of robbery. See People v. Jones, 149 Ill. 2d 288, 296 (1992).
       Although the two acts of misconduct are interrelated, under King and Rodriguez, defendants’
       conduct in taking the property from Burtner provides a separate act upon which to support the
       robbery offense. See Rodriguez, 169 Ill. 2d at 188-89; People v. Dixon, 91 Ill. 2d 346, 355
       (1982) (multiple acts may be found, as defined in King, even where the acts are interrelated).
       Thus, the two offenses were not carved from precisely the same physical act.
¶ 24       Nevertheless, defendants maintain that we must treat the punch and the taking of the
       victim’s property as a single act of culpable conduct here because the taking element of robbery
       does not require that a defendant acquire possession of the property. They argue that the
       robbery was complete when the single punch to Burtner “caused him to part with the bank
       deposit bags.” Thus, defendants assert that the taking of the property occurred after the robbery
       was complete. In support, they cite People v. Smith, 78 Ill. 2d 298 (1980), and People v. Gaines,
       88 Ill. 2d 342 (1981).
¶ 25       Defendants take Smith and Gaines out of context. Neither case compels a different result
       here. Neither case addressed the one-act, one-crime rule under King. Rather, those cases
       involved the sufficiency of the evidence to support a robbery offense.


                                                   -5-
¶ 26       In Smith, the defendant made a bomb threat over the telephone to a store manager,
       demanding that the manager deposit money in a nearby telephone booth. The manager
       followed the defendant’s instructions, leaving the money in the phone booth. The defendant
       was then seen picking up the bag and taking it away. On appeal, the defendant argued that his
       actions amounted only to a theft by threat. He maintained that the offense of robbery was not
       established because there was no taking “from the victim’s person or presence.”
¶ 27       We rejected that argument, explaining that “[t]he requirement that there be a taking ‘from
       the person or presence’ is not, however, limited to removal of the property from the victim’s
       person or from the immediate presence of the owner, possessor or custodian.” (Emphasis
       added.) Smith, 78 Ill. 2d at 302. Rather, the robbery was committed when the property taken
       was sufficiently within the possession or control of the victim so that the force or threat of
       force caused the victim to part with the property against his will. Id. at 303. 1
¶ 28       In Gaines, the defendant threatened the victim with a gun, stating that it was a “ ‘stick-
       up.’ ” In response, the victim pulled two dollar bills out of his pocket and dropped them onto
       the floor. Later, only one of the bills was recovered by the victim, suggesting that the other bill
       might have been lying somewhere on the floor. The defendant argued that no robbery took
       place because no evidence established that he took physical possession of the bills he forced
       the victim to surrender. Gaines, 88 Ill. 2d at 367. This court rejected that argument, finding
       that it was not necessary that the defendant pick up and carry off the bills. Id. We found there
       was sufficient evidence that the threat of force caused the victim to part with possession of the
       property against his will by placing the bills on the floor. Id.
¶ 29       Those fact patterns are simply not presented here. Furthermore, as we explained in Dennis,
       Smith is merely an example of a case that “define[s] the minimum conduct required to constitute
       a completed robbery.” (Emphasis added.) Dennis, 181 Ill. 2d at 103. The commission of the
       robbery ends “when force and taking, the elements which constitute the offense, have ceased.”
       Id.
¶ 30       The mere fact that the defendants in Smith and Gaines used threats of violence as the means
       to effectuate the taking of the property—or in other words as a means to dispossess the victim
       of the property—does not negate the fact that, here, defendant Smith indeed deprived Burtner
       of his property by taking control of it from his person or presence. That taking constituted a
       separate act of culpable conduct that supported the robbery conviction in this case. This case
       is one in which we “must not lose sight of the forest for the trees.” Rodriguez, 169 Ill. 2d at
       188.
¶ 31       Moreover, to treat both offenses as being carved from a single act would require us to
       ignore the separate harms caused by defendants’ conduct as well as the legislature’s intent to
       punish those distinct harms—the great bodily harm involved in committing the battery to the
       person in the aggravated battery offense and the separate interference with a property right in
       the robbery offense. Compare 720 ILCS 5/part B (West 2016) (codifying the offenses directed
       against the person), with 720 ILCS 5/part C (West 2016) (codifying the offenses directed
       against property). Despite the possible overlap of force in each statute, the robbery statute

           1
            Notably, Smith cites Brinkley v. United States, 560 F.2d 871, 873 (8th Cir. 1977), in support. Smith,
       78 Ill. 2d at 303. That case relied, in part, on the fact that the defendant was charged with attempted
       robbery, which only required an attempted taking.

                                                       -6-
       punishes the wrongful taking of property, whereas the aggravated battery statute punishes the
       great bodily injury to the person. Thus, our holding is consistent with the legislative intent to
       treat defendants’ convictions here as being carved from separate acts.
¶ 32       Defendants are mistaken that our decision is inconsistent with People v. Harvey, 366 Ill.
       App. 3d 119 (2006), and People v. Pearson, 331 Ill. App. 3d 312 (2002). In Harvey, the
       defendant was convicted of armed robbery, where he personally discharged a firearm causing
       great bodily harm (720 ILCS 5/18-2(a)(4) (West 2000)) as well as aggravated battery by means
       of discharging a firearm causing injury to another (id. § 12-4.2(a)(2)). Harvey, 366 Ill. App.
       3d at 121. The State conceded a one-act, one-crime problem, and the court accepted its
       concession with no detailed analysis other than a general citation to King. Id. at 122.
       Nevertheless, the elements of the relevant statutes demonstrate that the aggravated battery
       offense was a lesser-included offense, thereby rendering that conviction a violation of the one-
       act, one-crime rule. See People v. Miller, 238 Ill. 2d 161, 166 (2010) (applying abstract
       elements test).
¶ 33       Pearson is consistent with our ruling here. In that case, the court held that the act of
       grabbing the victim’s purse and the separate act of pushing her down constituted multiple acts
       of culpable conduct that would support convictions for both robbery and aggravated battery.
       Pearson, 331 Ill. App. 3d at 322.
¶ 34       Lastly, in People v. Daniel, 2014 IL App (1st) 121171, ¶ 1, the defendant was convicted of
       aggravated unlawful restraint and armed robbery. In finding a one-act, one-crime rule
       violation, the court analyzed the armed robbery as a single course of conduct in which the
       restraint was “inherent” in the robbery and not independent of it. Id. ¶¶ 54-55. The court’s
       analysis relied on prior case law that essentially considered unlawful restraint as a lesser-
       included offense unless specifically charged as “independent” conduct. Id. ¶ 48; see, e.g.,
       People v. Bowen, 241 Ill. App. 3d 608, 628 (1993) (noting that unlawful restraint was conduct
       “inherent in every case of criminal sexual assault by force” and concluding that as charged it
       was not “independent of the sexual assault”). Notably, the force element of criminal sexual
       assault was, by statutory definition, force that included physical restraint. See 720 ILCS 5/12-
       12(d)(2) (West 2008). By contrast, aggravated battery that causes great bodily harm is not
       “inherent” in a robbery.
¶ 35       Accordingly, we reject defendants’ contention that their convictions for conduct which
       involved both a battery, causing great bodily harm, and a wrongful taking of property,
       interfering with property rights, were carved from precisely the same physical act.

¶ 36                                   B. Lesser-Included Offenses
¶ 37       Moving to the second step of the analysis, we must determine whether any of the offenses
       are lesser-included ones. When the issue of lesser-included offenses arises in the context of a
       one-act, one-crime challenge, we apply the abstract elements approach. Coats, 2018 IL
       121926, ¶ 30. As we have explained, this approach “will ensure that defendants are held
       accountable for the full measure of their conduct and harm caused.” Miller, 238 Ill. 2d at 173.
       Under the abstract elements approach, we compare the statutory elements of the two offenses.
       If all the elements of one offense are included within the second offense and the first offense
       contains no element not included in the second offense, the first offense is deemed a lesser-



                                                   -7-
       included offense of the second. Id. at 166. In that case, the less serious offense must be vacated.
       See People v. Garcia, 179 Ill. 2d 55, 71 (1997).
¶ 38        Defendants do not dispute that aggravated battery of a senior citizen is not a lesser-included
       offense of robbery. Under section 18-1 of the Criminal Code of 2012, “[a] person commits
       robbery when he takes property *** from the person or presence of another by the use of force
       or by threatening the imminent use of force.” 720 ILCS 5/18-1(a) (West 2008). Under section
       12-4.6(a), “[a] person who, in committing battery, intentionally or knowingly causes great
       bodily harm or permanent disability or disfigurement to an individual of 60 years of age or
       older commits aggravated battery of a senior citizen.” Id. § 12-4.6(a). 2
¶ 39        Not all the elements of aggravated battery of a senior citizen are included in the offense of
       robbery, and the aggravated battery offense contains elements that are not included in robbery.
       Aggravated battery requires knowingly causing great bodily harm and knowledge that the
       victim is 60 years of age or older; robbery does not. Likewise, robbery requires a taking of
       property by force or threat of force from the person or presence of another, whereas aggravated
       battery does not. Thus, under the abstract elements approach, the aggravated battery of a senior
       citizen offense is not a lesser-included offense of robbery.

¶ 40                                         CONCLUSION
¶ 41       For the reasons set forth above, defendants’ convictions for robbery and aggravated battery
       of a senior citizen were proper under the one-act, one-crime rule because they were based on
       separate acts of wrongful conduct and are not lesser-included offenses. Accordingly, we find
       no plain error and reverse the judgments of the appellate court. We remand for consideration
       of defendant Brown’s remaining argument.

¶ 42       No. 123901, Reversed.
¶ 43       No. 123902, Reversed and remanded.

¶ 44       JUSTICE NEVILLE took no part in the consideration or decision of this case.




           This offense is now recodified as a form of aggravated battery under section 12-3.05(a)(4) of the
           2

       Criminal Code of 2012. 720 ILCS 5/12-3.05(a)(4) (West 2016).

                                                     -8-